John Foster plaint. conta Iohn Robson Defendt in an action of debt of Seventy eight pound eight Shillings and one penny in money due by bill bearing date. August. 8th 1678. under the hand of the sd Robson with damages: . . . The Jury . . . found for the plaint. Seventy Eight pound Eight Shillings one penny in money & costs of Court.
Execution issued. pr° May. 1679.
This Action was tryed at the last County Court but Judgemt not entred untill now according to law, The Defendt being out of the Colony.